Title: From George Washington to Board of War, 19 November 1781
From: Washington, George
To: Board of War


                  
                     Gentlemen
                     Mount Vernon 19th Novr 1781
                  
                  I have received your Favor of the 9th—Respectg the Cloathing—I think it my Duty to inform you that the Southern Army from the Supply that has been sent them from York Town & is now going on under the Care of the Detatchment under Comand of Genl St Clair, with what Genl Greene has been able to obtain, will probably go near to be pretty well covered—a few small Articles such as Overhals & small Vests for those Troops who have been on this Expedition & are now going Northward, have also been Issued, from What was on hand & captured—these Circumstances raise a fear, that you are straing your purchases perhaps beyond our absolute Necessities—which I should be sorry should be the Case in the present State of our Finances—I wish it was in my Power to give you the Returns of these Issues, but it is not at present.  I expect to see the Comry of Cloathing by the Time I am in Phila. which will be probably in all this Week—when I shall be able to confer with you on greater Certainty.  
                  As I shall so soon be in Phila. I defer Answerg your Request for a Regt to be stationeed in that Place untill I have the pleasure to see you there.  I am &a  
                  
                     G.W.
                     
                  
               